


110 HR 2035 IH: Rural Broadband Improvement

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2035
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Ms. Herseth Sandlin
			 (for herself, Mr. Salazar,
			 Mr. Moran of Kansas,
			 Mr. Smith of Nebraska, and
			 Mr. Pomeroy) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To tailor the rural broadband program to better serve
		  those living in rural areas.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Broadband Improvement
			 Act.
		2.Rural broadband
			 program improvementsSection
			 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is
			 amended—
			(1)in subsection (b),
			 by striking paragraph (2) and inserting the following:
				
					(2)Eligible rural
				communityThe term
				eligible rural community means any area of the United States that
				is not—
						(A)included within the boundaries of any city,
				town, borough, or village, whether incorporated or unincorporated, with a
				population of more than 15,000 inhabitants;
						(B)included within
				the boundaries of an urbanized area or urban cluster; or
						(C)located within 10
				miles of the boundary of any such city, village, borough, or town or any
				urbanized area or urban cluster.
						(3)Urbanized
				areaThe term urbanized
				area has the meaning given the term on page 11667 of the Federal
				Register for March 15, 2002 (Volume 67, Number 51).
					(4)Urban
				clusterThe term urban
				cluster has the meaning given the term on page 11667 of the Federal
				Register for March 15, 2002 (Volume 67, Number 51), except that
				15,000 shall be substituted for 2,500.
					(5)UnservedThe term unserved means, with respect to a household, that
				broadband service is unavailable to the household, and that broadband
				facilities that would serve the household are not under
				construction.
					;
			(2)in
			 subsection (c), by adding at the end the following:
				
					(3)Amount of loan
				or loan guaranteeThe amount
				of the loan or loan guarantee for which an entity is otherwise eligible under
				this section for a project shall, subject to any general limitation on funding
				a project imposed by the Secretary, be an amount equal to—
						(A)if at least 50 percent of the households in
				the eligible rural community to be served by the project are unserved at the
				time the entity applied for the loan or loan guarantee, the total cost of the
				project; or
						(B)in any other case, the total costs of the
				project multiplied by the percentage of households in the eligible rural
				community to be served by the project represented by those that are
				unserved.
						;
				and
			(3)in subsection
			 (g)—
				(A)by striking
			 and at the end of paragraph (1)(B);
				(B)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(3)be repayable to the Secretary in full (with
				interest and reasonable administrative costs) if the project for which the loan
				or loan guarantee is provided is not completed throughout the entire area in
				which the project is proposed to be carried out, within 3 years after the date
				the loan or loan guarantee is
				approved.
						.
				
